DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks, amended claims, and amendment to the specification filed on May 12, 2022 is acknowledged. Claims 1-4, 6-17, and 19-28 are pending in this application. Claims 1-4, 8, 12, 16, and 21-22 have been amended. Claims 5 and 18 have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claim 4 because the claim recites “delayed release” and “delayed-release” has been withdrawn in view of Applicant’s amendment to the claim to recite “delayed-release”.  
The objection of claim 8 because the claim recites “non-function coating” has been withdrawn in view of Applicant’s amendment to recite “non-functional coating”. 
The objection to claims 21-22 because the claims recite the “0.1 NHCl” has been withdrawn in view of Applicant’s amendment to recite “0.1N HCl”. 
Claim Rejections - 35 USC § 112



The rejection of claims 3, 8, 15-16, and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 3 recites the limitation "the enteric coating" in line 3 without sufficient antecedent basis for this limitation in the claim has been withdrawn in view of Applicant’s amendment to recite “extended release”; because claim 8 recites “the coating may further comprise an optional non-function coating” has been withdrawn in view of Applicant’s amendment to recite the non-functional coating is optional;  because  claims 15-16 recite the limitation "the pH neutral polymer" in line 2 without sufficient antecedent basis for this limitation in the claim has been withdrawn in view of Applicants amendment to claim 1 to provide antecedent basis to the claim limitation; and because claims 21-22 recite “(after 2 hours dissolution in 0.1 NHCl)” has been withdrawn in view of Applicants deletion of the phrase. 
The rejection of Claims 5 and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view of Applicants cancellation of claim 5 and because claim 8 recites that the composition “may further comprise an optional non-function coating” has been withdrawn in view of Applicant’s amendment to recite “wherein the coating further comprises an optional non-functional coating”.  
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5-15, and 17-28 under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) has been withdrawn in view of Applicants amendment to claim 1 to require a pore forming agent in the coatings. 
The rejection of claims 1-15, and 17-28 under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) in view of Siepmann et al. (Polymer blends for controlled release coatings, Journal of Controlled Release 125 (2008) 1-15) has been withdrawn in view of Applicant’s amendment to claim 1 to require a pore forming agent in the coatings.
  
 Maintained and New Objections/Rejections
Claim Objections
Claims 1-28 are objected to because of the following informalities:  
Claim 1b has been amended to recite “at least two coatings on the drug core and a pore former, wherein one of the at least two coatings is an extended release coating comprising a pH neutral polymer and other of the at least two coatings…”.  The claim limitation should read “at least two coatings on the drug core and a pore former, wherein one of the at least two coatings is an extended release coating comprising a pH neutral polymer and the other of the at least two coatings…”.  
Claims 19-20 recite “AUC0-inf”. The claim limitation should recite “AUC 0-inf”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, and 21-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “wherein out of the two coatings surrounding the core, at least one coating is a delayed release coating.” It is unclear what coating is a delayed release coating. Claim 1, from which 2 depends, requires at least one of the two coatings is an extended release coating.  Therefore, it is unclear if Applicant is claiming the extended release coating can also be a delayed release coating or if the coating comprising the pH sensitive polymer is a delayed release coating. Clarification is requested. 
Regarding claim 4, it is unclear if the delayed release coating additionally comprises a pH sensitive polymer in additon to the pH neutral polymer recited in claim 1. Clarification is requested. 
Regarding claim 6, it is unclear if both coatings comprise a pH neutral and a pH sensitive polymer and therefore be of identical constitution, since the extended release requires a neutral pH polymer and the additional coating requires a pH sensitive polymer.  Clarification is requested.  
Regarding claims 21-22, the claims recites “pH 6.60 phosphate buffer follow on media at 6th hour of buffer stage, wherein the pH 6.60 phosphate buffer follow on media is after 2 hours in 0.1N HCl media.”. It is unclear what this limitations indented to convey. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-17, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) in view of Ong et al. (Effects of Hypromellose as a pore former in aqueous ethyl cellulose dispersion: Characterization of Dispersion Properties, Controlled Release Society, Poster Reprint, July 2006).
Johns discloses an orally administrable, pharmaceutical formulation comprising a plurality of pellets, wherein: the pellets comprise a core, a sustained release coating, and an enteric coating, and the core comprises an active ingredient and a diluent (abstract). 
Quetiapine is disclosing a suitable active agent (column 11, line 35).
The active ingredient comprises about 5 to about 65 w/w % of the core (column 6, lines 57-58). 
Enteric coatings suitable for use include methacrylic acid copolymer, methylhydroxypropylcellulose phthalate (column 12, lines 35-52), which are pH sensitive polymers. 
The sustained release coating comprises a thermoplastic cellulose ether, ethyl cellulose, or triethyl citrate (column 5, lines 57-68), which are pH neutral polymers.  
It is noted that the specification has defined extended release to be interchangeable with controlled release,  modified release, or sustained release. 
Regarding claims 2 and 6, as noted above, the pellets comprise a core, a sustained release coating, and an enteric coating (abstract). It is noted a sustained release coating is an extended release coating and an enteric coating provided delayed release. 
Regarding claim 7,  the core is disclosed as containing an active a diluent (abstract). There is no disclosure of any rate controlling polymer. 
Regarding claim 8, the particle of Johns does not disclose an additional coating. 
Regarding claims 9-10,  as noted above, the pellets comprise a core, a sustained release coating, and an enteric coating (abstract), which provide a controlled and modified release dosage form. 
	Regarding claim 11, the pellet formulations can optionally contain one or more conventional additives such as lubricants, colorants, flow agents, glidants, fillers, perfumes, flavors, flavor enhancers, and other additives such as effervescent agents (column 12, lines 54-59). 
Regarding claim 12, as noted above, the enteric coatings suitable for use include methacrylic acid copolymer, methylhydroxypropylcellulose phthalate (column 12, lines 35-52), which are pH sensitive polymers and the sustained release coating comprises a thermoplastic cellulose ether, ethyl cellulose, or triethyl citrate (column 5, lines 57-68), which are pH neutral polymers.  
Regarding claims 13-14, the pellets can be contained in a sachet or a capsule (page 7, line 13-17). 
Regarding claim 15, it is noted that ethyl cellulose is water insoluble. 
Regarding claim 17, the pellets range in size from about 0.6 mm to about 1.5 mm (column 6, lines 33-35). 
Regarding claims 19-20, the instant claims are considered contingent limitations, Applicant’s attention is directed to MPEP 2111.04 II which recites the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is performed. Since the prior art discloses the same structure as the instant claims, it would necessarily function the same when administered.  
Regarding claims 21-23, since the prior art discloses the same composition as recited in claim 1, it would necessarily have the same dissolution profile, absent a showing of evidence to the contrary.  	 Regarding claim 24, the unit dose of the drug is generally from 100 mg to about 2500 mg (column 15, lines 28-29). Regarding the recitation of “wherein the dosage form can be administered to a patient suffering from a psychiatric disorder selected from schizophrenia, bipolar disorder, mania, depression where patients are unconscious or having swallowing difficulty” is regarded as future intended use and not given patentable weight. 
Regarding claim 25, it is noted that quetiapine is an antipsychotic used to treat schizophrenia. Therefore, the formulation of Johns comprising quetiapine would necessary also treat schizophrenia. 
Regarding claims 26-28, the instant claim is interpreted as a product by process claim. Applicant is directed to MPEP 2113 which states "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used quetiapine in the formulation exemplified by Johns since Johns discloses as a suitable alternative active agent within the prior art. 
Johns does not disclose the use of a pore former. 
Ong discloses hypromellose (HPMC) is commonly used as a pore forming in aqueous ethylcellulose dispersions. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used a pore former in the particles of Johns because flocculation that occurred at HPMC levels in excess of 5% w/w was disrupted with adequate stress, similar to those encountered during coating processes.

Claims 1-4, 6-17,  and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) in view of Ong et al. (Effects of Hypromellose as a pore former in aqueous ethyl cellulose dispersion: Characterization of Dispersion Properties, Controlled Release Society, Poster Reprint, July 2006) and further in view of Siepman et al. (Polymer blends for controlled release coatings, Journal of Controlled Release 125 (2008) 1-15). 
The teachings of Johns and Ong are discussed above. 	The combination does not disclose the amount of polymer recited in each coating. 
Siepmann discloses the use of polymer blends as coating materials for controlled drug delivery systems provide facilitated adjustment of desired drug release patterns, mechanical properties, and drug release mechanisms; improved film formation and storage stability; and the possibility to develop novel strategies for site specific drug delivery within the gastro intestinal tract (abstract). 
Figure 2 discloses percentages of polymers used in the coating and how it effects permeability. 
Based on the teachings of Siepmann, the skilled artisan would envision and adjust the amounts of the polymer present in each coating to obtain the desired dissolution and drug release profiles for the formulation. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues:
*A researcher would not have found the Johns reference by any stretch of the imagination. 
Johns discloses the use of queniapine as an alternative agent (column 11, line 35), which can be used in combination therapy or singly in the pellet core, therefore the skilled artisan be motivated to use any alternative disclosed with the expectation that is would be suitable in the described dosage form. 
While quetiapine is disclosed within a finite (measurable) listing of agent, Applicant is directed to MPEP 2141 III which discloses that Exemplary rationales that may support a conclusion of obviousness include “obvious to try”-choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
*Applicant disagrees with the assumption that since the prior art discloses a composition having the same structure as the instant claims, it would necessarily also possess the same functionality. 
As discussed above, Johns discloses quetiapine as a suitable alternative for acamprosate. While the drug/active agent is different, the structure of the dosage unit is disclosed, a drug core, an extended release coating comprising a pH neutral polymer, and second coating  comprising a pH sensitive polymer.  Since the structure of the dosage unit as a whole is the same, it would necessarily also have the same functionality, absent a showing of evidence to the contrary. 
Applicant does not provide any arguments regarding the specific teachings of Siepmann et al or Ong et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615